DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 & 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 which states “a first transistor having an emitter connected to the output of the current generator and a collector connected to a second input of the current mirror driver; a first resistor connected between the collector and a base of the first transistor; and a second resistor connected between a second voltage supply and the base of the first” it is not clear which first transistor, first resistor and second resistor are intended since the same limitations as cited in claim 1. Further clarification is needed.

Claim 9 is rejected due to its dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeSage et al. (hereinafter, LeSage,) (US 20040056721 A1).
Regarding claim 1, LeSage, (Fig.2) discloses a power amplifier circuit comprising: a current generator (250 and R1) having a first input connected to a first voltage supply (Vref) and an output configured to generate a first current, the current generator comprising: a first transistor (124) having an emitter connected to ground; a second transistor (125) having a base connected to a base of the first transistor and an emitter connected to ground; a first resistor (R4)connected between the first voltage supply and a collector of the first transistor; and a second resistor (R1) connected between the first voltage supply and a collector of the second transistor; and a current mirror drive (121, 122, R 113 and 110, R130) having a first input connected to the 
Regarding claim 3, wherein a resistance of the first resistor is substantially the same as a resistance of the second resistor (as can be sees from Fig. 3).
Regarding claim 8, wherein the current mirror driver comprises: a first transistor (e.g. 121) having an emitter connected to ground and a collector connected to the output of the current generator; a second transistor (122) having a base connected to a second input of the current mirror driver, an emitter connected to a base of the first transistor (121) and a collector connected to a second voltage supply (Vcc); a first resistor  (113) connected between the base of the first transistor and the emitter of the second transistor (122); and a second resistor (130) connected between the emitter of the second transistor (122) and the output of the current mirror driver.
Regarding claim 13, wherein the current generator and the current mirror driver solely include one kind of transistors, and wherein the transistors are heterojunction bipolar transistors (see paragraph [0030], HBTs).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12, 24-25 & 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over LeSage.
Regarding claims 2 & 4, LeSage teaches all of the limitations as discussed above in claim 1 except for wherein the first current has a variation of current less than 0.2% as the first voltage supply has a variation of voltage about 2V and/or wherein a ratio of a resistance of the first resistor to a resistance of the second resistor is about 2:1.
However, the selection of the particular characteristics of the first current has a variation of current less than 0.2% as the first voltage supply has a variation of voltage about 2V and/or wherein a ratio of a resistance of the first resistor to a resistance of the second resistor is about 2:1 is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the first current has a variation of current less than 0.2% as the first voltage supply has a variation of voltage about 2V and/or wherein a ratio of a resistance of the first resistor to a resistance of the second resistor is about 2:1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 12, LeSage teaches all of the limitations as discussed above in claim 1 except for wherein the first current has a variation of current less than 1.5% as an operating temperature of the power amplifier varies from about - 55 0C to about 125 0C.
However, the selection of the particular characteristics of the first current has a variation of current less than 1.5% as an operating temperature of the power amplifier 0C to about 125 0C is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the first current has a variation of current less than 1.5% as an operating temperature of the power amplifier varies from about - 55 0C to about 125 0C since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 24, LeSage (Fig. 2) teaches a power amplifier circuit comprising: a current generator (e.g. 250 & R1) having a first input connected to a first voltage supply (Vref) and an output configured to generate a first current (see paragraphs 41-48 where LeSage discussed above variation of temperature except for  wherein the first current has a variation of current less than 1.5% as an operating temperature of the power amplifier varies from about -55 0C to about 125 °C; and the first current has a variation of current less than 0.2% as the first voltage supply has a variation of voltage about 2V.
However, the selection of the particular characteristics of the first current has a variation of current less than 1.5% as an operating temperature of the power amplifier varies from about -55 0C to about 125 °C; and the first current has a variation of current less than 0.2% as the first voltage supply has a variation of voltage about 2V is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the first current has a variation of current less than 1.5% as an operating temperature of the power amplifier varies from about -55 0C to about 125 °C; and the first current has a variation of current less than 0.2% as the first voltage supply has a variation of voltage about 2V since it 
Regarding claim 25, further comprising a current mirror driver (see Fig. 2 of LeSage and above discussion) having a first input connected to the output of the current generator to receive the first current and an output configured to generate a second current.
Regarding claim 29, LeSage (Fig. 2) teaches all of the limitations as discussed above in claim 24 except for wherein the current generator further comprises a second input connected to a second voltage supply, wherein the first current has a variation of current less than 0.2% as the second voltage supply has a variation of voltage about 2.8V.
However, the selection of the particular characteristics of wherein the current generator further comprises a second input connected to a second voltage supply, wherein the first current has a variation of current less than 0.2% as the second voltage supply has a variation of voltage about 2.8V is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select wherein the current generator further comprises a second input connected to a second voltage supply, wherein the first current has a variation of current less than 0.2% as the second voltage supply has a variation of voltage about 2.8V since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 30 is rejected in the same manner as discussed above in claim 29.
Regarding claim 31 is rejected in the same manner as discussed above in claim 13
Claims 11 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over LeSage in view of Ishimaru  et al (hereinafter, Ishimaru) (US 7573336 B2).
Regarding claim 11, LeSage teaches all of the limitations as discussed above in claim 1 except for input matching and output matching.
Ishimaru (Fig. 17) teaches an amplifier circuit having input and output matching circuit 12 and 13 for the benefits of power transfer.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the amplifier circuit of LeSage with the teaching of Ishimaru for the benefits of improving power transfer, performance and stability.
Regarding claim 26 is rejected in the same manner as discussed above in claim 11 and further comprising a first transistor (Fig. 2: transistor 131) having an emitter connected to ground, a base connected to the output of the current mirror driver and configured to receive the second current, and a collector connected to an output match element “OMN”.

Allowable Subject Matter

Claims 5-6 & 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 calls for among others, wherein the current generator further comprises: a third resistor connected between the emitter of the first transistor and ground; and a fourth resistor connected between the emitter of the second transistor and ground.
Claims 27-28 call for among others, further comprising a zero-gain switch configured to maintain a voltage of a second input of the current mirror driver at a substantially constant voltage; and wherein the zero-gain switch comprises: a first transistor having an emitter connected to the output of the current generator and a collector connected to the second input of the current mirror driver; a first resistor connected between the collector and a base of the first transistor; and a second resistor connected between a second voltage supply and the base of the first transistor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843